 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   JOHNNY GRIFFIN,                 ) Case No.: 1:17-cv-0384 - JLT
                                     )
12             Plaintiff,            ) ORDER AFTER NOTICE OF SETTLEMENT
                                     )
13        v.                         ) (Doc. 81)
                                     )
14   UNION PACIFIC RAILROAD COMPANY,
                                     )
15             Defendant.            )
                                     )
16
17          The parties report they had come to terms of settlement. (Doc. 81) They indicate they will seek
18   dismissal of the action soon. Id. at 2. Thus, the Court ORDERS:
19          1.     The stipulation to dismiss the action SHALL be filed no later than March 8, 2019;
20          2.     All pending dates, conferences and hearings are VACATED.
21   The parties are advised that failure to comply with this order may result in the Court imposing
22   sanctions, including the dismissal of the action.
23
24   IT IS SO ORDERED.
25
        Dated:    February 11, 2019                          /s/ Jennifer L. Thurston
26                                                   UNITED STATES MAGISTRATE JUDGE

27
28
